Citation Nr: 0410673	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-47 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for tinea pedis and 
plantar warts of both feet, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION 

The veteran retired from the service in October 1979 after having 
served on active duty more than 27 years.  

The issues on appeal arose from Department of Veterans Affairs 
(VA) Regional Office (RO) rating decisions.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs (or VBA AMC) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.43 and 38.02.  

Following a comprehensive review of the record, the Board of 
Veterans' Appeals (Board) notes that the issues on appeal remain 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991). 

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support the claim 
includes obtaining adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  
This duty also includes providing additional VA examinations by a 
specialist when recommended.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the veteran should be afforded special comprehensive 
examinations by appropriate specialists with benefit of review of 
the claims file in order to determine the current extent and 
degree of severity of service-connected lumbosacral strain and 
tinea pedis with plantar warts of both feet.

Also, the CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____) 
(permits VA to adjudicate a claim within a year of receipt.).

To ensure that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the VBA AMC for the following development:

1.  The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have recently treated him for his service-
connected lumbosacral strain and tinea pedis with plantar warts of 
both feet.  He should be requested to complete and return the 
appropriate release forms so that VA can obtain any identified 
evidence.  All identified private treatment records should be 
requested directly from the healthcare providers.  Regardless of 
the veteran's response, the VBA AMC should obtain all outstanding 
VA treatment reports.  All information which is not duplicative of 
evidence already received should be associated with the claims 
file.

3.  The VBA AMC should arrange for the veteran to be accorded a 
special orthopedic examination by an orthopedic surgeon or other 
appropriate medical specialist and a special neurological 
examination by a neurologist or other appropriate medical 
specialist for the purpose of ascertaining the current nature and 
extent of severity of his low back strain, and whether diagnosed 
degenerative disc disease is part and parcel of or resulted from 
his service-connected low back strain.  The claims file, copies of 
the previous and amended criteria for rating intervertebral disc 
syndrome, effective September 23, 2002, and disabilities of the 
spine effective September 26, 2003, copies of the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59, and a separate copy of this Remand 
must be made available to and reviewed by the examiners prior and 
pursuant to conduction and completion of the examinations.  Each 
examiner must annotate the examination reports that the claims 
file was in fact made available for review in conjunction with the 
examinations.  Any further indicated special studies must be 
conducted. 

For purposes of evaluating the veteran's service-connected low 
back disability all objective findings and symptoms must be 
correlated to the old and new rating criteria for evaluating the 
spine and intervertebral disc syndrome.  For purposes of 
evaluating the veteran's spine under the old rating criteria the 
examiners must each address the criteria of 38 C.F.R. §§  4.40, 
4.45, 4.59, and render an opinion as to whether the diagnosed 
degenerative disc disease is part of the service-connected low 
back strain.  Any opinions expressed by the examiners must be 
accompanied by a complete rationale. 

4.  The VBA AMC should afford the veteran a VA special 
dermatologic examination by a specialist in dermatology, including 
on a fee basis if necessary, for the purpose of ascertaining the 
current nature and extent of severity of service-connected tinea 
pedis and plantar warts of both feet.

The claims file, a copy of the previous criteria and the revised 
criteria for rating skin disabilities under 
38 C.F.R. § 4.118 effective August 30, 2002, and a separate copy 
of this remand must be made available to and reviewed by the 
examiner prior and pursuant to conduction and completion of the 
examination.  The examiner must annotate the examination report 
that the claims file was in fact made available for review in 
conjunction with the examination.  Any further indicated special 
studies must be conducted.

The examiner must identify all symptoms and manifestations of 
service connected tinea pedis and plantar warts of both feet.  The 
examination findings must be correlated to the pertinent old and 
amended rating criteria for skin disabilities.  Any further 
indicated special studies should be conducted.

Any opinions expressed by the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the VBA AMC should review the claims file to 
ensure that the above requested development has been completed in 
its entirety.  In particular, the VBA AMC should review the 
requested examination reports and any expressed opinions to ensure 
that they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development deemed appropriate in 
addition to that specified above the VBA AMC should readjudicate 
the veteran's claims of entitlement to increased evaluations for 
lumbosacral strain, and tinea pedis and plantar warts of both 
feet.  The VBA AMC should document consideration of the 
applicability of the provisions of 38 C.F.R.  
§ 3.321(b)(1) (2003).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertaining to the issue currently on appeal.  A reasonable period 
of time for a response should be afforded. Thereafter, the case 
should be returned to the Board for further appellate review, if 
otherwise in order. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the appellant until he 
is notified by the VBA AMC; however, the appellant is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect the 
outcome of his claim for increased evaluations.  38 C.F.R. § 3.655 
(2003).  Moreover, the governing regulation provides that failure 
to report without good cause shown for any examination in 
connection with a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655; Connolly v. Derwinski, 1 
Vet. App. 566 (1991).




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




